Exhibit 10.15 May 13, 2013 Mr. David Dugas, Chairman ESP Resources, Inc. 9595 Six Pines Drive Suite 6305 The Woodlands, TX77380 To the Chairman and Board of Directors of ESP Resources, Inc.: Please accept this as my letter of resignation as a member of the Board of Directors of ESP Resources, effective immediately.Due to the increasing need for my time at my company, I am unable to commit the needed to time toward my role as a director of ESP Resources. I have enjoyed working with you and wish the company the greatest success in the future. Respectively, /s/ William M Cox William M. Cox
